Citation Nr: 1535360	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  12-17 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to September 1969. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which continued the Veteran's 30 percent rating for PTSD. 

In January 2014, the Veteran testified via video-conference at a hearing before the undersigned Veterans Law Judge (VLJ), a transcript of which is of record.

In April 2014, the Board denied the Veteran's claim.  He appealed this decision to the U.S. Court of Appeals for Veterans Claims.  In October 2014, the Court vacated the Board's decision.  In January 2015, the Board remanded the matter and directed that the Agency of Original Jurisdiction (AOJ) provide the Veteran with a new VA compensation and pension examination to assess the current severity of his PTSD and to obtain all outstanding VA treatment records.  Review of the completed development reveals that there has been at the very least substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board is proceeding with its adjudication of the claim.


FINDING OF FACT

The Veteran's PTSD results in, at worst, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to symptoms such as depressed mod, anxiety, suspiciousness, panic attacks, and sleep impairment.






CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent prior for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.

The Board concludes that the RO has substantially satisfied its duty to notify as required by the VCAA.  The Veteran was provided proper VCAA notice in April 2011 that fully informed him of how to establish a higher rating for his PTSD, including what type of evidence was necessary.  He was also issued a subsequent statement of the case (SOC) and later supplemental statements of the case (SSOCs) that also informed him of the applicable regulations.  He has not alleged any notice deficiency that is unduly prejudicial.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Additionally, the Board concludes that the duty to assist has also been met.  The totality of the Veteran's VA, Vet Center, and private treatment records has been obtained.  Pursuant to the Board's remand, he was given appropriate VA examinations, including most recently in March 2015, at which the examiners reviewed the entire claims folder.  Contained in the examination reports are relevant opinions by the examiners concerning the severity of the Veteran's PTSD.  The examinations addressed the appropriate rating criteria found in the General Rating Formula for Mental Disorders.  There is no indication that there is any relevant evidence outstanding in this claim and the Board will proceed with consideration of the Veteran's appeal.

As noted above, the Veteran testified at a hearing in January 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 38 C.F.R. § 3.103(c)(2)  (2014). Here, during the hearing, the VLJ elicited testimony to support the Veteran's claim and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.


II. Increased Rating

The Veteran contends he is warranted a rating higher than 30 percent for his service-connected PTSD.  At his January 2014 hearing, he described flashbacks, isolation, anger, shame, guilt, difficulty establishing relationships, difficulty with his marriage, suicidal thoughts, panic attacks, feelings of inadequacy, difficulty with focus, and stress as symptoms of this condition.

Evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

When a veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased-rating claim was filed until a final decision is made.  The analysis therefore is undertaken with consideration of the possibility that different ratings may be warranted for different time periods, a practice known as "staged" rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders-specifically under 38 C.F.R. § 4.130, DC 9411.  In addition, the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130. 

The Federal Circuit recently clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV which clinicians have assigned to a veteran.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Generally speaking, the higher the GAF score, the higher the overall functioning of the individual.  A score of 61-70 is indicative of "some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 60-51 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.)  A score of 50-41 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

Turning now to the facts of the case, there are VA treatment records from December 2010 that record the Veteran experiencing sadness, depression, guilty feelings, self-criticalness, suicidal thoughts, agitation, loss of interest, indecisiveness, worthlessness, a loss of energy, a change in his sleep pattern, irritability, concentration difficulty, fatigue, and a loss of interest in sex.  

At December 2010 and January 2011 VA neuropsychological evaluations, it was reported that the Veteran had attention, problem solving, and recognition deficits.  He also had emotional distress.  It was noted that compared to an evaluation two years previously areas of cognition had improved and cognition had remained stable.  It was concluded that continued cognitive weakness was likely related to PTSD. 

In May 2011, a VA PTSD examination was performed.  The Veteran's ongoing mental treatment was noted.  He indicated he was married with no biological children.  He reported a good relationship with his spouse and his stepchildren.  The Veteran was employed fulltime as a dog trainer and he ran a kennel.  He had a dog that ran field trials which was his major activity.  The Veteran presented clean, neatly groomed, and appropriately dressed.  His mood was described as anxious and dysphoric.  He had some passing suicidal ideations once a week with no plan or intent.  The Veteran understood the outcome of his behavior and he understood he had a problem.  He denied sleep impairment.  There were no hallucinations.  His immediate memory was mildly impaired.  He avoided thoughts feelings or conversations associated with trauma.  The Veteran avoided activities, places, or people that aroused recollections of trauma.  He had markedly diminished interest in significant activities and feelings of detachment or estrangement from others. 

The Veteran had difficulty concentrating, hypervigilance, and an exaggerated startle response.  The frequency and severity of symptoms was moderately severe.  He was a self-employed dog trainer with decreased concentration, increased tardiness memory loss and poor social interaction related to his occupational functioning.  It was mentioned that he was prone to anger with customers and he forgot appointments.  The diagnosis was PTSD.  The GAF score was 51 over the past 2 years.  Moderate PTSD symptoms were reported. 

A March 2013 VA medicine clinic note indicates the Veteran had a complaint of short term memory loss.  

At a July 2013 VA examination, it was reported that the Veteran's diagnoses were mood disorder, not otherwise specified; PTSD; and polysubstance abuse.  The examiner indicated that it was possible to differentiate the symptoms of each psychiatric diagnosis.  The Veteran's GAF score was 65.  The Veteran's PTSD symptoms were identified as brief episodes of hyperarousal; irritability; avoidance; and intrusive thoughts and memories.  It was reported that level of occupational and social impairment was due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled with medication.  The examiner indicated that the Veteran's mood disorder caused a majority of the Veteran's mild to moderate functional impairment.  His PTSD caused mild sleep disruption a few times per week, exacerbating his lowered mood and energy. 

The report indicates that the Veteran lived with his wife of 15 years, but they had differences regarding his approach to work, as she was described as a hard driver.  He had occasional contact with his father and a good relationship with his mother.  He had three friends who worked with dogs like himself and he interacted with them.  He still owned a business training dogs and running a kennel with his wife.  He spent a lot of time with his dogs, training them, and he was able to perform the job without significant impairment.  He had some problems with being confrontational with customers.  He reported daily substance abuse which was a struggle to control. 

The Veteran attended group therapy sessions for PTSD at a Vet Center throughout the appellate period.  These show that the Veteran was prescribed psychotropic medication for PTSD.  Additionally, they show problems with focus, memory, sleep, and anger.  

An October 2014 VA treatment note indicates that the Veteran was suffering from mood swings and was abusing pain killers, however he had no plan to harm himself or others.  There is a December 2014 VA social work emergency note that indicated the Veteran had passive suicidal thoughts without plan or intent.  However in a February 2015 VA psychiatry evaluation and management note, the physician denied that the Veteran had any suicidal or homicidal ideation.  

The Veteran underwent his most recent VA examination in March 2015.  His PTSD diagnosis was noted and the examiner indicated that the claims file was reviewed.  The examiner concluded that the PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported living with his wife of 15 years and did not have children.  He was still self-employed, owning a dog kennel and training dogs.  He reported taking several different medications and continued to attend group therapy at the Vet Center once a week.  When asked about symptoms of PTSD, he stated he was angry and afraid.  

On a typical day, the Veteran reported waking at 6:00 am and working.  He showered daily.  His wife prepared meals, shopped, and performed the laundry.  The Veteran stated his hobby was caring for his dog and training dogs with friends.  He stated he did not use a computer but used a phone independently.  He reported going to bed at 10:00 pm each day, but it could take time for him to fall asleep.  He also reported that he woke up during the night and getting six or seven hours of total sleep per night.  He was independent in dressing, grooming, and feeding himself and was able to perform chores.  

In the PTSD diagnostic criteria section of the examination report, the examiner marked that the Veteran had recurrent, involuntary, and intrusive memories of his traumatic events; recurrent distressing dreams related to the traumatic events; intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the events; and marked physiological reactions to internal or external cues that symbolize ore resemble an aspect of the events.  The examiner further marked that the Veteran exhibited avoidance of distressing memories, thoughts, or feelings as well as external reminders associated with his traumatic events.  In terms of symptoms of marked arousal associated with his traumatic events, the examiner marked that there was irritable behavior and angry outburst typically expressed as verbal or physical aggression toward people or objects; problems with concentration; and sleep disturbance.  The examiner further indicated that the disturbances were not attributable to the physiological effects of a substance or other medical conditions.

In the separate Symptoms section of the report, the examiner marked that the Veteran had depressed mood, anxiety, chronic sleep impairment, and suicidal ideation.  Under Behavior Observations, the examiner marked that the Veteran was adequately groomed and fully oriented.  He stated that most of the time, he did not feel great.  His thought processes were logical and coherent and there was no evidence of psychotic ideation.  He stated he continued to feel angry about his experiences in the military, but denied there was any compulsive behavior.  He reported experiencing a nightmare once a month.  He stated he felt separate and alone from others and was often impatient at work.  He denied every being physically violent but did state he sometimes got angry at dog owners at work.  He reported occasional thoughts of suicide, but could not remember when the last "spell" was; he stated that thoughts of his wife and losing "what he has" stopped him from acting on these feelings.  His insight appeared to be limited.  His impulse control and judgment were good and his speech was normal.  His motor behavior was generally normal but his hands were observed to shake.   

In the Remarks section, the examiner reiterated that the Veteran experienced nightmares and flashbacks; he also stated the Veteran became emotionally upset when reminded of Vietnam.  He stated the Veteran felt distant from others and emotionally numb.  He avoided things that reminded him of his experiences in Vietnam and experienced sleep trouble once a week.  He again noted that the Veteran had some occasional thoughts of suicide but that these passed and he would not act on them.  The examiner did not consider the Veteran an imminent or increased risk.  

After review of the above evidence, the Board concludes that the Veteran is not warranted a rating higher than 30 percent for his PTSD.  The Veteran's PTSD is represented by symptoms of anxiety, depression, agitation and irritability, loss of energy, fatigue, loss of libido, suicidal ideation, concentration problems, sleep issues, mild memory impairment, diminished interest, avoidance, and hyperarousal.  None of the VA examinations of record concluded that this symptomatology resulted in the requisite level of occupational and social impairment for a higher rating, such as occupational and social impairment with reduced reliability and productivity, the standard for a higher 50 percent rating.  At worst, the Board concludes that the Veteran's PTSD consisted of symptoms that had a "moderate" impact on his functioning, as was the competent opinion of the May 2011 VA examiner.  A 30 percent rating fully contemplates this level of symptomatology.  Additionally, none of the above listed symptoms outside of suicidal ideation are explicitly listed as an example of symptoms considered by one of the higher ratings.  

Furthermore, his July 2013 and March 2015 examiners concluded that his PTSD resulted in occupational and social impairment was due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled with medication, which is the standard for a lower 10 percent rating.  The Board notes that the Veteran has consistently reported positive relationships throughout the appellate period, including with his wife and his friends he trains dogs with.  He has also maintained a dog kennel business for over 35 years.  

While the Veteran's problems with suicidal ideation are documented in the claims file, at no point did this symptom combine with the others to cause him the requisite occupational and social impairment to receive a higher rating.  Review of the relevant records pertaining to the suicidal ideation reveals that when reported, the symptom is described as "occasional," "passing," and without intent or plan.  Regardless, the Board notes that the medical evidence must show that his symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio, 713 F.3d at 118.  Here, none of the competent and credible VA examination reports concluded that the Veteran's symptoms caused him a level of occupational and social impairment worse than that contemplated by the 30 percent rating.  The Board places the most weight on the VA examinations of record, as the examiners reviewed all of the relevant evidence, performed thorough examinations, and rendered well-supported conclusions.  There is no other medical evidence in the claims file indicating he has a level of symptomology worse than "moderate."  

In making this determination, the Board considered the numerous lay statements submitted by the Veteran, including at his Board hearing.  However, as a lay person, he is not competent to provide probative evidence concerning the level of occupational and social impairment that his PTSD causes him.  For the above stated reasons and bases, the Board finds that the evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Instead, the preponderance of the evidence is against this claim and it must be denied.

In reaching the above decision, the Board also has considered whether an extraschedular rating is warranted.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected PTSD is inadequate.  See Thun at 115.  His anxiety, depression, agitation and irritability, loss of energy, fatigue, loss of libido, suicidal ideation, concentration problems, sleep issues, mild memory impairment, diminished interest, avoidance, and hyperarousal are fully contemplated by DC 9411.  

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a rating higher than 30 percent for PTSD is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


